Citation Nr: 1222549	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-35 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to additional compensation for dependent grandchild K.T.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina which denied additional compensation benefits for K.T.

The Veteran testified before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.

As a final preliminary matter, the Board observes that the claims file contains a VA Form 21-0538, Status of Dependents Questionnaire, completed by the Veteran in January 2011.  To the extent that this evidence has not been considered by the RO in conjunction with this appeal, the Board notes no prejudice in proceeding with a determination at this time.  In this regard, the evidence/information contained in this VA Form 21-0538 is duplicative of evidence/information already of record.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2011).  


FINDING OF FACT

The Veteran has not legally adopted his grandchild, K.T., and there is no basis in the law to consider her a dependent for purposes of additional compensation benefits.  


CONCLUSION OF LAW

The criteria for additional compensation for K.T., for the purposes of VA compensation, are not met.  38 U.S.C.A. §§ 101(4), 115, 1134, 1135 (West 2002); 38 C.F.R. §§ 3.4, 3.57 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA does not apply, however, where the facts are not in dispute, and the issue presented is solely one of statutory interpretation or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this appeal.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the legal status of the claimed dependents.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  As such, no further discussion of the VCAA is necessary.

II. Analysis

As noted above, the facts in this case are not in dispute.  In September 2008, the Veteran submitted a claim for additional compensation for his grandchild, K.T.  The Veteran noted that K.T. is the natural child of his stepdaughter, but that (with the exception of four months) she has resided in the Veteran's household all of her life.  The Veteran also attached a copy of an order of the District Court in Cumberland County, North Carolina, indicating that the Veteran and his wife were granted sole legal custody of K.T. in August 2004.  At his May 2012 hearing, the Veteran indicated that K.T. has been recognized as a dependent by the Internal Revenue Service (IRS) for tax purposes as well as by the Department of Defense (DOD) for healthcare (TRICARE) purposes.  The Veteran further acknowledged that he and his wife have not taken any steps to legally adopt K.T. because of the cost involved, the fact that she is already recognized as a dependent for tax and healthcare purposes, and the difficulties involved given that K.T. maintains contact with both her natural parents.  

The law allows for additional compensation in the case of a veteran whose disabilities are rated 30 percent or more, and who has dependent children.  38 U.S.C.A. § 1115.  The Veteran's service connected disabilities have been evaluated as at least 30 percent disabling since November 22, 1995.

The term 'child' is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2011).

The term 'adopted child' is defined by VA, in pertinent part, as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated unless the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57(c).

During his May 2012 hearing, the Veteran pointed to a provision in VA regulations defining 'child custody' as support for his claim on appeal.  See 38 C.F.R. § 3.57(d).  However, as it was discussed during the hearing, this definition applies only to cases in which the issue is entitlement to improved pension.  Here, the Veteran is seeking additional compensation benefits for a dependent child; thus, section (d) is not applicable.  

As noted above, the Veteran does not assert that he has adopted K.T. pursuant to a decree of adoption, an interlocutory decree, or an adoption agreement.  The law is clear that, absent a legal adoption, K.T. may not be considered his dependent children for purposes of additional VA benefit payments.  38 U.S.C.A. § 1115, 1134, 1135; 38 C.F.R. § 3.57 (2011).

Thus, while the Board is sympathetic to the Veteran's claim and has considered his equitable contentions, there is no provision in the law or regulations for making payments for those who fall outside of the definition of eligible dependents.  The Board acknowledges that the Veteran has custody of his grandchild and treats her as he would if she was his adopted or step-child.  However, the law and regulations do not permit additional compensation unless there is an actual step-child or adoption.  The Board is bound by the statutory scheme created by Congress, and is not permitted to award payments other than as authorized by Congress.  See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ('[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.').

Accordingly, the Board must find that the Veteran has not legally adopted his grandchild, K.T., and there is no basis in law in which to consider her a dependent for purposes of additional benefit payments.  The claim, therefore, must be denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to additional compensation benefits for dependent grandchild K.T. is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


